DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-15, 17-23, 29, and 31-32 are examined in this office action as claims 24-28 are withdrawn as directed to a nonelected invention. Claims 31-32 are new, claims 16 and 30 are cancelled, and claims 1, 5, 15, and 21 were amended in the reply dated 5/23/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-12, 14-15, 17, 19-23 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over "Selective laser sintering of alumina with polymer binders." Rapid Prototyping Journal (1995) of Subramanian in view of US 2017/0297109 A1 of the ‘109 Publication. 
As to claims 1 and 2, Subramanian discloses three different embodiments using three different alumina powders (Subramanian, pg. 2, 1st paragraph of Materials section) meeting the limitation of where the substrate particles comprise ceramic particles. Subramanian discloses using Poly(methyl methacrylate) (PMMA) (Subramanian, pg. 3 1st paragraph of Materials section), meeting the claim limitation of a thermoplastic binder as paragraph [0018] of the specification states that polyacrylates are thermoplastics. Subramanian also discloses using a binder such as  copolymer poly(methyl methacrylate-co-n-butyl methacrylate) (Subramanian, pg. 3 1st paragraph of Materials section). Subramanian discloses producing test specimen 0.076 m x 0.025 m x 0.00625 m (Subramanian, pg. 4 2nd paragraph of SLS section), meeting the claim limitation of producing a shaped part. Subramanian discloses spray coating the alumina particles with polymer binder (Subramanian, pg. 3, 1st paragraph of Powder processing and coating), meeting the claim 2 limitation of forming composite particles and further meaning that a layer of substrate particles and binder are produced as if the powder is coated with binder, then formed into a layer, a layer of both is produced.
Subramanian discloses that the powders were processed in a SLS machine and powder layer thickness was kept constant at 175 μm (Subramanian, pg. 3, 1st paragraph of SLS section), thus meeting the limitation of making a layer and at least one further layer of a shaped part of substrate particles and binder. Subramanian discloses using a SLS machine with a CO2 laser chosen because most polymeric materials strongly absorb radiant energy (Subramanian, pg. 4 1st paragraph of SLS section). Subramanian discloses that the low melting point of the binder permits rapid green part formation (Subramanian, pg. 2, last paragraph of Introduction), thereby meeting the limitation of selective melting by electromagnetic radiation as selective laser sintering works by melting the binder to form a green part.
Subramanian discloses that the specimens were taken and dried in an air oven for 24 hours at 120 degrees C and then heated to 600 degrees C where they were held for approximately 12 hours to decompose the binder thermally (Subramanian, pg. 4, Post-processing procedures section), thereby meeting the claim limitation of removing the binder. By taking and drying in an air oven, Subramanian is disclosing taking the shaped part out from the layers produced. Subramanian discloses after debinding, the specimens were heated to 1050 degrees C and held for six hours to sinter the alumina particles (Subramanian, pg. 4, Post-processing procedures section), thereby meeting the claim limitation of sintering.
However, Subramanian does not disclose where the binder includes at least one additive.
The ‘109 publication relates to the same field of endeavor of additive manufacturing. The ‘109 publication teaches where a binder may be integrated into a sinterable powder to form a powdered build material that can be spread, layer by layer, in a powder bed and then locally activated to form a net shape object for subsequent sintering (The ‘109 publication, paragraph [0206]). The ‘109 publication teaches using a binder system that includes a first binder and a second binder (The ‘109 publication, paragraph [0223]), where the additional binder meets the limitation of at least one additive. The ‘109 publication teaches the first binder resists deformation of the net shape of the object during debinding of the object and a second binder resisting deformation of the net shape of the object during a beginning of a thermal sintering cycle for the object (The ‘109 publication, paragraph [0223]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a first binder as taught by the ‘109 publication to the binder system disclosed in Subramanian thereby resists deformation of the net shape of the object during debinding of the object (The ‘109 publication, paragraph [0223]).
Also, Subramanian does not disclose where the at least one additive is removed from the shaped part at least partially before the thermoplastic polymer. 
The ‘109 publication teaches a method where debinding includes debinding the first binder from the object to create open pore channels for a release of the at least one other binder (The ‘109 publication, paragraph [0223]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of debinding the part where the first binder is debound from the object first as taught by the ‘109 publication into the method disclosed by Subramanian thereby creating open pore channels for a release of the at least one other binder (The ‘109 publication, paragraph [0223]).

As to claim 3, Subramanian discloses where the spray coating of particles yields agglomerated, coated particles (Subramanian, pg. 3, 1st paragraph of Powder processing and coating section). By disclosing agglomerated (which means forming into a mass or group), coated particles this meets the claim limitation of each of the composite particles comprising a plurality of the substrate particles. 
Further, in paragraph [0052] of the instant specification applicant discloses that the composite particles are formed by spray drying a suspension of the substrate particles with the binder. Subramanian also discloses the substantially same method of forming the composite particles and thus would be expected by a person of ordinary skill in the art to exhibit this same property. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).

As to claim 5, Subramanian discloses where the agglomerated, coated particulate have particle diameters in the 20 – 80 μm range (Subramanian, pg. 3, 1st paragraph of Powder processing and coating section). By disclosing an upper diameter of 80 μm for the composite particles, this means that all of the particles (not just at least 80%) would have a maximum dimension between 0.005 mm and 0.3 mm (5 to 300 μm), thereby meeting the claim limitations.

As to claim 7, Subramanian discloses where the slurry (which is spray dried to form the composite particles) contains 25 % alumina and 75 % emulsion binder (Subramanian, pg. 3, first paragraph of Powder processing and coating section). Further, Subramanian discloses that the polymer content in the coated particulate can be easily varied by adjusting the water content of the emulsion portion of the slurry (Subramanian, pg. 3, first paragraph of Powder processing and coating section). As Subramanian discloses a percentage of substrate particles which is close to the claimed amount and discloses that polymer content (and thereby the content of the substrate particles) can be easily varied it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a higher amount of substrate particles in the composite particle such as 40 to 70% by volume as taught by Subramanian thereby producing a stronger, less porous finished part.

As to claim 8, Subramanian discloses using Poly(methyl methacrylate) (PMMA) (Subramanian, pg. 3 1st paragraph of Materials section), meeting the claim limitation of a thermoplastic binder as paragraph [0018] of the specification states that polyacrylates are thermoplastics. As Subramanian discloses the same chemical structure as claimed, it would have the same properties. 
“Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), see MPEP 2112.01(II).

As to claim 9, the ‘109 publication discloses where the first binder forms about 20 percent to about 98 percent by volume of the binder system (The ‘109 publication, paragraph [0223]), meaning that the other thermoplastic polymer would be present in a proportion of 2 to 80 % by volume. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed proportion over the prior art disclosure since the prior art teaches that the binder system resists deformation during sintering and debinding throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

As to claim 10, the ‘109 publication discloses where the first binder forms about 20 percent to about 98 percent by volume of the binder system (The ‘109 publication, paragraph [0223]). As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches that the binder system resists deformation during sintering and debinding throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

As to claim 11, Subramanian discloses the use of three different alumina powders, one with a 15 μm average particle size, one with a 2 μm powder and a 5 μm powder (Subramanian, pg. 2, first paragraph of Materials section). As Subramanian discloses a 2 μm powder and a 5 μm powder, these meet the limitation of the maximum dimension of at least 80% of the substrate particles being equal to or greater than 1 μm and equal to or less than 50 μm.

As to claim 12, Subramanian discloses using Poly(methyl methacrylate) (PMMA) (Subramanian, pg. 3 1st paragraph of Materials section), meeting the claim limitation of a thermoplastic binder as paragraph [0018] of the specification states that polyacrylates are polymerizates.

As to claim 14, Subramanian discloses that the powders were processed in a SLS machine powder layer thickness was kept constant at 175 μm (Subramanian, pg. 3, 1st paragraph of SLS section), thereby meeting the claim limitation of the layers applied in a thickness equal to or greater than 0.05 mm and equal to or less than 0.3 mm (50 – 300 μm).

As to claim 15, Subramanian’s disclosure of applying spray coated alumina particles with polymer binder (Subramanian, pg. 3, 1st paragraph of Powder processing and coating), means that Subramanian is disclosing applying composite particles and further meaning that a layer of substrate particles and binder are produced as if the powder is coated with binder, then formed into a layer, a layer of both is produced.
Subramanian discloses that the powder bed was maintained at both 80 and 90 degrees C when processing powders (Subramanian, pg. 4, first paragraph of SLS processing and characterization) and Subramanian discloses that the glass transition temperature of PMMA is 104 degrees C (Subramanian, pg. 3, first paragraph of Materials section), thus meeting the limitation of being equal to or greater than 20°C and equal to or less than the glass transition temperature of the binder.

As to claim 17, Subramanian does not explicitly disclose where the at least one additive is dissolvable by solvent, where the thermoplastic polymer is insoluble in the solvent and the at least one additive is removed at least partially from the shaped part by means of solvent.
As noted above, the ‘109 publication teaches using a binder system that includes a first binder and a second binder (The ‘109 publication, paragraph [0223]). The ‘109 publication also teaches where debinding includes debinding the first binder from the object to create open pore channels for a release of the at least one other binder (The ‘109 publication, paragraph [0223]). The ‘109 publication teaches that debinding may include debinding the object to remove the first binder using any corresponding debind process such as chemical debinding, catalytic debinding, supercritical debinding, thermal debinding, and the debinding may also or instead include heating the object to remove the second binder (The ‘109 publication, paragraph [0223]), where chemical debinding meets the claim limitation of removing an at least one additive by means of solvent.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of chemical debinding as taught by the ‘109 publication to the method of additive manufacturing disclosed by Subramanian thereby removing the first binder and creating open pore channels for a release of the at least one other binder (The ‘109 publication, paragraph [0223]). 
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a solvent such that the thermoplastic binder is insoluble in the solvent, otherwise the binder would not remain in the part to resist deformation of the net shape of the object during a beginning of a thermal sintering cycle for the object (The ‘109 publication, paragraph [0223]).

As to claim 19, Subramanian and the ‘109 publication does not explicitly disclose where 30% to 100% of the additive is removed from the shaped part by a solvent.
However, the ‘109 publication discloses debinding the sinterable net shape of the object, e.g., to remove binder before sintering into a fully densified part (The ‘109 publication, paragraph [0223]). Further, the combination of Subramanian and the ‘109 publication disclose the same substrate-binder coated particle system, same solvent means for removing an additive from the binder system, and the same method of solvent extraction, see rejections of claim 17 above. As such, it would be expected by one of ordinary skill in the art that the same method applied to the same materials would produce the same results. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove as much of the additive as possible from the produced part to reduce contamination of organic material on the part.

As to claim 20, Subramanian discloses heating the part to 600 degrees C where they were held for approximately 12 hours to decompose the binder thermally (Subramanian, pg. 4, Post-processing procedures section), meets the claim limitation as this falls within the range of equal to or greater than 300°C and equal to or less than 900°C and by decomposing the binder thermally, the binder is at least partially removed from the part.

As to claim 21, while Subramanian is silent on the atmosphere used during debinding, the ‘109 publication discloses using a post-processing station for  converting a green part formed into a desired net shape from a metal injection molding build material by the printer into a final object (The ‘109 publication, paragraph [0034]). The ‘109 publication teaches using a post-processing station with an inert gas source i.e. inert gas atmosphere (The ‘109 publication, paragraph [0040]). The ‘109 publication teaches that this allows the station to be used in an office environment (The ‘109 publication, paragraph [0040]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a post-processing station with an inert gas atmosphere as taught by the ‘109 publication into the method of additive manufacturing including debinding disclosed by Subramanian, thereby allowing the station to be used in an office environment (The ‘109 publication, paragraph [0040]). 

As to claim 22, Subramanian discloses that the specimens were taken and dried in an air oven for 24 hours at 120 degrees C and then heated to 600 degrees C where they were held for approximately 12 hours to decompose the binder thermally (Subramanian, pg. 4, Post-processing procedures section). However, Subramanian does not explicitly disclose where at least 95% of the binder has been removed from the shaped part after sintering. 
However, as noted in the rejection of claim 1 above, Subramanian in combination with The ‘109 publication discloses the substantially identical method of debinding and sintering as such it would be expected by a person of ordinary skill that the same process carried out on the same product would produce the same results. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).

As to claim 23, Subramanian discloses after debinding, the specimens were heated to 1050 degrees C and held for six hours to sinter the alumina particles (Subramanian, pg. 4, Post-processing procedures section), thereby meeting the claim limitation of sintering at a second temperature which is equal to or greater than 600°C and less than or equal to 2400°C.

As to claim 31, Subramanian discloses heating the part to 600 degrees C where they were held for approximately 12 hours to decompose the binder thermally (Subramanian, pg. 4, Post-processing procedures section), meets the claim limitation as this falls within the range of equal to or greater than 300°C and equal to or less than 900°C and by decomposing the binder thermally, the binder is at least partially removed from the part.
Subramanian does not explicitly disclose where the at least one additive is dissolvable by solvent, where the thermoplastic polymer is insoluble in the solvent and the at least one additive is removed at least partially from the shaped part by means of solvent.
As noted above, the ‘109 publication teaches using a binder system that includes a first binder and a second binder (The ‘109 publication, paragraph [0223]). The ‘109 publication also teaches where debinding includes debinding the first binder from the object to create open pore channels for a release of the at least one other binder (The ‘109 publication, paragraph [0223]). The ‘109 publication teaches that debinding may include debinding the object to remove the first binder using any corresponding debind process such as chemical debinding, catalytic debinding, supercritical debinding, thermal debinding, and the debinding may also or instead include heating the object to remove the second binder (The ‘109 publication, paragraph [0223]), where chemical debinding meets the claim limitation of removing an at least one additive by means of solvent.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of chemical debinding as taught by the ‘109 publication to the method of additive manufacturing disclosed by Subramanian thereby removing the first binder and creating open pore channels for a release of the at least one other binder (The ‘109 publication, paragraph [0223]). 
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a solvent such that the thermoplastic binder is insoluble in the solvent, otherwise the binder would not remain in the part to resist deformation of the net shape of the object during a beginning of a thermal sintering cycle for the object (The ‘109 publication, paragraph [0223]).
 
As to claim 32, the combination of Subramanian and The ‘109 publication discloses binder with additive as claimed, see claim 1 rejection above. Thus, it would be expected that the additive would influence the rheological properties of the binder in the same way. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)), see MPEP § 2112.01(II).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over "Selective laser sintering of alumina with polymer binders." Rapid Prototyping Journal (1995) of Subramanian and US 2017/0297109 A1 of the ‘109 Publication as applied to claim 1 above, and further in view of “Powder-Bed Stabilization for Powder-Based Additive Manufacturing.” Advances in Mechanical Engineering, Jan. 2014, of Zocca.
As to claim 4, Subramanian discloses where the spray coating of particles yields agglomerated, coated particles and these particles must have some fluidity (Subramanian, pg. 3, 1st paragraph of Powder processing and coating section). However, Subramanian does not explicitly disclose where the fluidity is defined by a Hausner number which is equal to or greater than one or less than or equal to one and a half.
However, in paragraph [0052] of the instant specification applicant discloses that the composite particles are formed by spray drying a suspension of the substrate particles with the binder. Subramanian also discloses the substantially same method of forming the composite particles by disclosing that an aqueous polymer emulsion is spray dried and that the same process and condition as used to spray coat the alumina particulate (Subramanian, pg. 3, 1st paragraph of Powder processing and coating section). Thus, it would be expected by a person of ordinary skill in the art that the composite powder disclosed in Subramanian, being made of the same materials, having the same substrate particle size, and having the same composite particle size to exhibit this same flowability property. 
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).
Further, Zocca relates to studies of powder-bed stabilization for powder passed additive manufacturing (Zocca, title). Zocca teaches that lower Hausner ratios result in better powder flow and pack significantly better than higher ratios (Zocca, pg. 4, right column, 4th full paragraph; see also pg. 4, Table 1 showing that a Hausner ratio of 1.2 has a higher relative powder bed density than a powder with a Hausner ratio of 1.41).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute creating a powder with a Hausner ratio of 1.2 as disclosed by Zocca into the powder disclosed by Subramanian thereby resulting in better powder flow and a powder that packs significantly better than higher ratios (Zocca, pg. 4, right column, 4th full paragraph).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over "Selective laser sintering of alumina with polymer binders." Rapid Prototyping Journal (1995) of Subramanian and US 2017/0297109 A1 of the ‘109 Publication as applied to claim 1 above, and further in view of "Additive manufacturing technologies 3D printing, rapid prototyping, and direct digital manufacturing." (2015). Of Gibson.
	As to claim 6, Subramanian discloses where the spray coating of particles yields agglomerated, coated particles and these particles must have some maximum and minimum dimension (Subramanian, pg. 3, 1st paragraph of Powder processing and coating section). However, Subramanian does not explicitly disclose where the ratio of the minimum to maximum dimension is equal to or greater than 0.6 and less than or equal to one.
However, in paragraph [0052] of the instant specification applicant discloses that the composite particles are formed by spray drying a suspension of the substrate particles with the binder. Subramanian also discloses the substantially same method of forming the composite particles by disclosing that an aqueous polymer emulsion is spray dried and that the same process and condition as used to spray coat the alumina particulate (Subramanian, pg. 3, 1st paragraph of Powder processing and coating section). Thus, it would be expected by a person of ordinary skill in the art that the composite powder disclosed in Subramanian, being made of the same materials, having the same substrate particle size, and having the same composite particle size to exhibit this same ratio. 
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).
	Further, Gibson teaches that spherical powders are easier to deposit and smooth using powder spreading techniques and coated particles retain the spherical nature of the underlying particle shape, and thus can be easier to handle and spread (Gibson, pg. 119, section 5.3.3.1, last paragraph of the section).
	When a ratio of the minimum dimension to the maximum dimension approaches one, this indicates that the particle is spherical in nature (i.e. a perfect sphere would have the same diameter in every direction and thus the maximum and minimum dimension would be the same and the ratio of the two values would be one). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a spherical powder (i.e. a powder with a ratio of minimum to maximum dimension of one) as taught by Gibson into the method of making a composite powder disclosed in Subramanian thereby making the composite powder easier to deposit and smooth using powder spreading techniques (Gibson, pg. 119, section 5.3.3.1, last paragraph of the section).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over "Selective laser sintering of alumina with polymer binders." Rapid Prototyping Journal (1995) of Subramanian and US 2017/0297109 A1 of the ‘109 Publication as applied to claim 1 above, and further in view of WO 95/30503 of Booth.
As to claim 13, the combination of Subramanian and the ‘109 publication discloses a composite particle where the binder comprises an additive as shown in the rejection of claim 1 above. However, the combination of Subramanian and The ‘109 publication does not explicitly disclose where the additive comprises a plasticizer.
Booth relates to the composition and use of polymeric binders in fabricating parts by selective laser sintering (Booth, abstract). Booth teaches binders are amorphous copolymers of methacrylic acid derivatives and may contain styrene and its derivatives, as well as additives, such as film forming agents and adhesion promoters and the binders are used to coat inorganic particulate substrates to create a powder comprised of the substrate and binder (Booth, abstract).  Booth teaches adding plasticizers to the binders (Booth, pg. 20 lines 19-20). Booth teaches that plasticizers enhance the coating and flow properties of the binders (Booth, pg. 20, lines 22-23).
As Subramanian and Booth both relate to the forming of composite particles where polymeric binders coat particulate substrates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plasticizer as taught by Booth to the additive disclosed in Subramanian thereby enhancing the coating and flow properties of the binders (Booth, pg. 20, lines 22-23).
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over "Selective laser sintering of alumina with polymer binders." Rapid Prototyping Journal (1995) of Subramanian and US 2017/0297109 A1 of the ‘109 Publication as applied to claim 1 above, and further in view of WO 95/30503 of Booth and US 2017/0144222 A1 of Daute.
	As to claim 18, while the ‘109 publication discloses chemical debinding (the ‘109 publication, paragraph [0223]), neither Subramanian nor the ‘109 publication discloses the temperature of the solvent used in chemical debinding.
Booth teaches adding plasticizers to the binders (Booth, pg. 20 lines 19-20). Booth teaches that plasticizers enhance the coating and flow properties of the binders (Booth, pg. 20, lines 22-23).
As Subramanian and Booth both relate to the forming of composite particles where polymeric binders coat particulate substrates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plasticizer as taught by Booth to the additive disclosed in Subramanian thereby enhancing the coating and flow properties of the binders (Booth, pg. 20, lines 22-23).
	Duate relates to the same field of endeavor of additive manufacturing. Daute teaches using a binding system comprising a thermoplastic polymer and a plasticizer (Daute, paragraph [0035]). Daute teaches that the plasticizer is extracted by contacting the green body with an organic solvent capable of extracting the plasticizer wherein said extraction does not change the shape of the shaped green body (Daute, paragraph [0055]). Daute teaches where the plasticizer is removable at least in part from the filament by extraction at a temperature of at least 20° C. and preferably of between 20° and 80° C. using an organic solvent (Daute, paragraph [0044]).
	As the ‘109 publication discloses chemical debinding, it would have to be carried out at some temperature, so a person of ordinary skill would naturally look to the art to determine an appropriate temperature. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a temperature of the solvent of between 20° and 80° C as taught by Duate to the method of chemical debinding disclosed by Subramanian, the ‘109 publication, and Booth, thereby enabling the removal of a plasticizer wherein said extraction does not change the shape of the shaped green body (Daute, paragraph [0055]).


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over "Selective laser sintering of alumina with polymer binders." Rapid Prototyping Journal (1995) of Subramanian and US 2017/0297109 A1 of the ‘109 Publication and WO 95/30503 of Booth as applied to claim 13 above, and further in view of US 2017/0144222 A1 of Daute.
	As to claim 29, while Booth discloses adding plasticizers to the binders (Booth, pg. 20 lines 19-20), it does not disclose where the plasticizer comprises an ester of an aromatic hydroxybenzoic acid.
	Daute teaches that the plasticizer comprises an ester of hydroxybenzoic acid (Daute, paragraph [0046]). Daute teaches that this allows for extraction at a temperature of at least 20° C. and preferably of between 20° and 80° C. using an organic solvent (Daute, paragraph [0044]; see also Examples 1, 2, and 3 where filaments are made using ester of hydroxybenzoic acid and extracting it in 12 hours in acetone at 40° C in paragraph [0066]).
	As the Subramanian, the ‘109 publication, Booth, and Daute all relate to substrate particles and binders being used in additive manufacturing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an ester of hydroxybenzoic acid as taught by Daute into the method disclosed by the combination of Subramanian and Booth, thereby allowing for extraction at a temperature between 20° and 80° C. using an organic solvent (Daute, paragraph [0044]).

Response to Arguments 
Applicant’s amendments to the specification and abstract have cured the previous issues and the objections are withdrawn.
	Applicant’s amendment to claims 5 removes the issue concerning sentence structure and therefore the objection is withdrawn.

	Applicant’s amendments to claims 15 and 21 and cancellation of claims 16 and 30 have cured the previous indefiniteness issues and the 112(b) rejections are withdrawn.

	With respect to the 102 rejection over Subramanian, applicant argues that Subramanian does not disclose a binder comprising a thermoplastic polymer and at least one additive as PMMA and the copolymer are not part of a common binder system (Applicant’s remarks, pg. 13, first two paragraphs of point a)). It is agreed that Subramanian discloses two separate examples using PMMA for one and the copolymer for the other and therefore the rejection over Subramanian is withdrawn. However, a new rejection is made in view of the ‘109 publication.

	With respect to the use of the Fang reference (Applicant’s remarks, pg. 14, first two paragraphs of point b))., as it is no longer part of the rejection, this argument is moot.

In response to applicant's argument that Daute is nonanalogous art (Applicant’s remarks, pg. 14-15, point c)), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Duate as well as Subramanian and the ‘109 publication all relate to additive manufacturing systems where a binding system is used in conjunction with a powder and thus are in the same field of endeavor. While applicant claims that a person of ordinary skill would not look to a filament process as it is concerned with where a filament is fed through a nozzle as opposed to a powder bed based system (Applicant’s remarks, pg. 15, point c), second full paragraph on pg. 15), in this instance a binder is not being applied to a powder bed, the binder is being applied in all these instances to a powder before solidification. As such the concerns of 3D printing filaments would apply to situations where binder is being applied to form a powder before being added to a powder bed.

	Applicant also argues the technical features of amended claim 1 allow for the precise control of binder removal among other technical improvements (Applicant’s remarks, pg. 15 last paragraph – pg. 16  third paragraph). However, the rejection of claim 1 in view of Subramanian and the ‘109 publication discloses the features of claim 1 so these arguments concerning the benefits are not persuasive and do not distinguish the claims over the art.

	Applicant argues that the prior art does not disclose the combination of features of claim 1 nor recognize the advantages achieved thereby (Applicant’s remarks, pg. 16 last paragraph – pg. 17 first paragraph). However, the rejection of claim 1 in view of Subramanian and the ‘109 publication discloses the features of claim 1. Further, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”  Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable, see MPEP § 2112.
	
	As to claim 31, applicant argues that Subramanian does not disclose an additive nor prior chemical debinding (Applicant’s remarks, pg. 17, first full paragraph). However, these deficiencies are addressed by the ‘191 publication as shown in the rejection above. 

	As to claim 32, applicant argues that the use of at least one additive serving to influence the rheological properties of the binder is not disclosed in Subramanian (Applicant’s remarks, pg. 17, second full paragraph). However, this deficiency is addressed by the ‘191 publication as shown in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733